SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL discloses its preliminary traffic figures for July 2017 São Paulo, August 10 th , 2017 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (B3: GOLL4 and NYSE: GOL) , Brazil's #1 airline , announces today preliminary air traffic figures for the month of July, 2017 . Comparisons refer to the same period of 2016. GOL’s Highlights | The total volume of GOL departures increased by 5.4%, and the number of seats was up 5.9%, occasioning an increase in supply of 7.9%. Demand rose by 6.3% in the period. GOL’s load factor was 81.9% in July 2017, 1.3 p.p. down over the same period of 2016. | In the domestic market, volume of departures increased by 5.8%, and the number of seats was up 6.3% over July 2016. GOL increased its supply by 7.9% in July over the same period the year before. Domestic demand rose by 5.8% in the month. GOL’s load factor was 82.6%, 1.7 p.p. down over July 2016. | In July, GOL’s international market supply and demand rose by 8.0% and 10.2% respectively, resulting in a load factor of 77.0%, which represents growth of 1.6 p.p. in relation to the same period of 2016. 1 GOL Linhas Aéreas Inteligentes S.A . GOL discloses its preliminary traffic figures for July 2017 Monthly Traffic Figures (¹) Accumulated YTD Traffic Figures (¹) Accumulated LTM Traffic Figures (¹) Operational data * July/17 July/16 % Var. 7M17 7M16 % Var. July/17 LTM July/16 LTM % Var. Total GOL Departures 21,766 5.4% 156,928 -7.6% 286,876 -13.0% Seats (thousand) 3,626 5.9% 26,154 -7.3% 47,735 -12.6% ASK (million) 4,130 7.9% 27,158 -0.9% 47,507 -3.0% RPK (million) 3,436 6.3% 21,030 1.5% 36,413 -0.5% Load Factor 81.9% 83.2% -1.3 p.p 79.3% 77.4% 1.9 p.p 78.6% 76.6% 2.0 p.p Pax on board (thousand) 2,961 4.9% 19,125 -2.7% 34,752 -8.3% Domestic GOL Departures 20,417 5.8% 148,099 -7.6% 271,149 -13.1% Seats (thousand) 3,388 6.3% 24,602 -7.3% 44,980 -12.7% ASK (million) 3,628 7.9% 23,975 -0.2% 41,809 -1.8% RPK (million) 3,058 5.8% 18,666 2.0% 32,243 0.5% Load Factor 82.6% 84.3% -1.7 p.p 79.6% 77.9% 1.7 p.p 78.9% 77.1% 1.8 p.p Pax on board (thousand) 2,785 4.9% 17,991 -2.7% 32,765 -8.4% International GOL Departures 1,349 0.4% 8,829 -7.6% 15,727 -11.5% Seats (thousand) 238 0.5% 1,552 -7.0% 2,756 -10.6% ASK (million) 502 8.0% 3,182 -5.9% 5,698 -11.6% RPK (million) 379 10.2% 2,364 -2.5% 4,170 -8.0% Load Factor 77.0% 75.4% 1.6 p.p 77.0% 74.3% 2.7 p.p 76.2% 73.2% 3.0 p.p Pax on board (thousand) 176 4.7% 1,135 -3.1% 1,986 -7.0% On-time Departures 95.4% 96.3% -0.8 p.p 95.3% 95.0% 0.3 p.p 95.0% 95.4% -0.4 p.p Flight Completion 98.8% 98.4% 0.4 p.p 98.5% 91.8% 6.7 p.p 98.4% 91.4% 7.0 p.p Cargo T on 7.7 11.9% 52.8 9.0% 96.7 4.2% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. (1) Preliminary Figures Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest airline group with three main businesses: passenger transportation, cargo transportation and coalition loyalty program. GOL is Brazil’s largest airline, carrying 33 million passengers annually on more than 700 daily flights to 63 destinations, 52 in Brazil and 11 in South America and the Caribbean, on a fleet of 120 Boeing 737 aircraft, with a further 120 Boeing 737 MAX on order. GOLLOG is a leading cargo transportation and logistics business serving more than 2,200 Brazilian municipalities and, through partners, 205 international destinations in 95 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 12 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GOL has a team of more than 15,000 highly skilled aviation professionals delivering Brazil’s top on-time performance, and an industry leading 16 year safety record. GOL’s shares are traded on the NYSE (GOL) and the B3 (GOLL4). 2 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
